 



Exhibit 10.30
AMENDMENT NO. 2 TO THE
NOBLE DRILLING CORPORATION
401(k) SAVINGS RESTORATION PLAN
     Pursuant to the provisions of Section 4.1 thereof, the Noble Drilling
Corporation 401(k) Savings Restoration Plan (the “Plan”) is hereby amended to
add a new Section 5.7 to the Plan immediately following Section 5.6 to read as
follows:
     Section 5.7 Shares Limitation. Any provision of this Plan to the contrary
notwithstanding, the sum of (i) the number of ordinary shares of Noble
Corporation that may be distributed to Participants or their beneficiaries
pursuant to the Plan and (ii) the number of shares of Noble Drilling Corporation
common stock that may be distributed to Participants or their beneficiaries
pursuant to the Plan shall not exceed 200,000 shares.
     IN WITNESS WHEREOF, this Amendment has been executed by Noble Drilling
Corporation on behalf of all Employers to be effective this 25th day of
February, 2003.

                  NOBLE DRILLING CORPORATION    
 
           
 
  By:   /s/ JULIE J. ROBERTSON
 
Title: Senior Vice President — Administration    

 